DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-8, 11, 13-15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins1 in view of Clavadetscher2 .
Regarding claim 1, Higgins teaches a method comprising:
providing a display area for displaying a scene comprising media objects in a media-editing application (see Higgins, page 29 and figure 5 for example showing a display area which is for displaying a scene comprising media objects such as the subjects of the scene in a media-editing application such as the “Moviemaker’s Workspace” pictured);
providing a camera user interface (UT) tool within the display area to represent a particular field of view from which to render the scene (see Higgins, page 29 and figure 5 showing “camera controls” as a UI tool within the display area to represent a particular field of view from which to render the scene as further seen in figure 8 and on page 32 as well which shows a “field of view” for cameras corresponding to the arrows representing it);
providing a tool comprising one or more sliders for receiving a command to modify one or more of a set of depth of field parameters of the camera UI tool (see Higgins, pages 29-33 and figures 5 and 8 where the “editing window contains a timeline that permits moviemakers to create simple edits” and may specify “frame numbers” on the timeline to modify one or more of a set of depth of field parameters of the camera UI tool over a set duration for “camera positions and the frames over which each camera position is valid” with each camera position specifying a field of view, and given that the “camera plan view is an interactive versions of a standard camera plan view” then for example the “focal length slider” may set the focal length and interaction with this slider would then modify the focal length where sliders for “crane/10” and “Tilt” as seen in figure 8 would function similarly to change these settings which would also necessarily change field of view parameters as both settings would cause a field of view of the camera to be shifted in relation to the setting change and as in figure 9 the user may “set…the lens to be used” for each camera and thus they may modify the depth of field parameters over the duration of the timeline in which a camera is valid), the set of depth of field parameters comprising at least one of a focus offset, a near focus, and a far focus;
receiving the command via the one or more sliders to modify the one or more of the set of depth of field parameters of the camera UI tool (see Higgins, supra, teaching receiving a command through the UI of the “Workspace” where this command would be to modify depth of field parameters such as focus or position/distance of the camera with respect to a subject, both of which influence depth of field with respect to the subject necessarily where the “focal length slider” is described as “interactive” such that sliding of such focal length along the slider would modify the camera field of view and sliding of the similar “Crane/10” and “Tilt” sliders would similarly interactively set such parameters which affect the depth of field necessarily); and
providing a tool for rendering a video of the scene, from a perspective of a virtual camera having the particular field of view, in which the focus behavior is modified in accordance with the command (see Higgins, pages 29-34 and figure 7 which shows a UI tool for rendering a video of the scene from a perspective of a virtual camera having the particular field of view which is set and in which the focus behavior is modified in accordance with the command for the set duration set in the editing timeline and as in figure 8 for example the “interactive” camera plan view and that “output is updated as fast as the workstation can render the new image” and for example the field of view and hence focal length setting would be seen as indicated by the arrows and black lines showing a field of view from the set focal lengths and other depth of field parameters).
Higgins teaches all of the above, but fails to specifically teach that the set of depth of field parameters is comprising at least one of a focus offset, a near focus, and a far focus.  Thus Higgins stands as a base device upon which the claimed invention can be seen as an improvement through providing a tool for modifying these additional depth of field parameters, giving a user greater control over the camera parameters and videomaking process.  In the same field of endeavor relating to changing the depth of field parameters of a virtual camera, Clavadetscher teaches a “three dimensional computer graphics modeling environment to provide numeric and visual feedback of camera and lens parameters and to adjust the virtual camera” and “provides a visualization and presentation of lens data in an interactive fashion” (see Clavadetscher, paragraph 0050), and teaches that a user may modify a variety of depth of field parameters (see CLavadetscher, paragraph 0008 teaching to “adjust the parameters of the virtual camera—such as focus, focal length, and aperture—to achieve the desired photographic effect”) including “near focus” and “far focus” as well as “use set point of focus” with respect to virtual cameras (see Clavadetscher, paragraphs 0115-0121 and figures 8a-8d teaching also that “changes in f-stop or focus” change these parameters and the lens effects automatically as would be expected as f-stop controls near and far focus in connection with the focal length and distance to a subject).  Furthermore, Clavedtscher teaches in paragraphs 0056-0058 and figure 2 “input 50…may be received from a user…may include such parameters as camera orientation data, lens attributes” and “as parameters are input and/or modified, other parameter settings are updated correspondingly”  and as in paragraphs 0069-0070 teaching “camera and lens parameters are input” where “the parameters that can be input include those set forth in FIG. 2” which includes “focal length” and “focus setting” where for example “when the focus is changed there is a change in the true focal length of the lens” and then “all the attributes that relate to the focal length are changed” which “include the depth of field, the hyperfocal distance, the hyperfocal focus and the angles of field of view” such that it is clear that user is able to modify depth of field parameters comprising at least one of a focus offset, a near focus, and a far focus, as for example setting of focal length, focus, or f-stop as in figure 8C by a user would result in changes to focus offset, a near focus, and a far focus.  Thus Clavadetscher teaches the above techniques applicable to the base system of Higgins. 
One of ordinary skill in the art before the invention was made could have modified Higgins by applying the known applicable techniques of Clavadetscher and the results of such a combination would have been predictable and resulted in an improved system.  The results would have been predictable as Higgins already provides for detailed control of virtual camera parameters, but simply fails to teach actual setting of parameters of depth of field such as near and far focus and focus offset, and Clavadetscher teaches all of the same parameters as Higgins and also including parameters of depth of field such as near and far focus and focus offset and thus the predictable result of the combination 
Regarding claim 4, Higgins as modified teaches all that is required as applied to claim 1 above and further teaches wherein the camera user interface tool has an apparent focal plane (see Higgins as modified where Higgins as modified on pages 31 and 32 and in figure 8 teaches the setting of camera parameters giving a field of view and focal length at a certain position with certain angles for example with respect to any “character” in the scene such that a focal plane is necessarily present as it is simply the distance between the camera lens and the perfect focus point in the image which can be modified by depth of field parameter changes), and wherein rendering the video comprises moving the apparent focal plane to a distance of a target object (see Higgins as modified where Higgins on pages 31-33 teaches setting and adjusting of camera depth of field parameters and thus adjusting of a focal plane with respect to a “character” target object and teaching moving the focal plane to a distance of a target object when utilizing the features of the “edit window” where “a list of camera positions and the frames over which each camera position is valid” is created such that when moving a camera position with respect to a target this renders the video comprising moving the focal plane to a distance of a target object). 
Higgins as modified teaches all that is required as explained above but fails to teach as currently combined that the tool has an “apparent” focal plane.  While Higgins as modified teaches that the tool has a focal plane which is movable when rendering a video but does not teach the camera user interface tool has an apparent focal plane meaning one that is apparent or visible to a user.  Thus Higgins as modified stands as a base device upon which the claimed invention can be seen as an improvement through utilizing an apparent focal plane which would allow a user to more quickly ascertain information about framing a camera shot with respect to a subject.
In the same field of endeavor, Clavadetscher teaches the above and also teaches a UI technique where in setting and adjusting of camera depth of field parameters, the camera user interface tool has an apparent focal plane and such a focal plane is capable of moving in relation to a target object (see Clavadetscher, paragraphs 0115-0120 and figures 8A-8D where a focal plane is made apparent to a user through display of the near and far focus plane markers with the arrows which point to the focal plane making it apparent where the focal plane is located as the plane between the near and far focus where the user set focus is and for example as seen in figure 8d a focal plane is made apparent in the view with a line representing a focal plane between the near and far focus plane markers).  Thus Clavadetscher provides an applicable technique to the base system of Higgins as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Higgins as modified to further adapt the GUI technique of Clavadetscher and the results of such a combination would have been predictable and resulted in an improved system.  The predictable results would have been that when setting camera parameters and viewing cameras in relation to subjects in a scene as in Higgins, instead of merely showing the camera plan view of Higgins, see Clavadetscher, paragraph 0050).
Regarding claim 6, Higgins as modified teaches all that is required as applied to claim 1 above and further teaches wherein receiving the command comprises receiving a selection of a rate at which the one or more depth of field parameters is modified (note that the claim does not limit how selection of a rate is actually accomplished and for example such selection may be accomplished indirectly as in Higgins as modified with Higgins at pages 32-33 and figure 9 showing the user may choose the valid cameras in association with set durations of frames and thus may control the rate at which parameters are modified as the changes of camera parameters occur at a faster rate if a camera is set to change over fewer frames for example).
Regarding claim 7, Higgins as modified teaches all that is required as applied to claim 1 above and further teaches wherein receiving the command comprises receiving a request to expand (see Higgins as modified with Clavadetscher as combined already teaching such a concept above of changing a depth of field parameter and teaches in paragraphs 0115-0118 and figures 8a-8d where a user may control the f-stop and thus may request to expand a depth of field of the camera as for example a larger f-stop would give a deeper depth of field or an expanded depth of field) or contract a depth of field of the virtual camera (see Higgins as modified with Clavadetscher as combined already teaching such a concept above of changing a depth of field parameter and teaches in paragraphs 0115-0118 and figures 8a-8d where a user may control the f-stop and thus may request to expand a depth of field of the camera as for example a larger f-stop would give a deeper depth of field or an expanded depth of field).
Regarding claims 8, 11 and 13-14, the instant claims recite an apparatus in the form of a “non-transitory computer-readable medium” with “instructions that, when executed by one or more processors” cause functions to be performed which correspond to the functions of the method of claims 1, 4 and 6-7, respectively.  Higgins as modified by Clavadetscher teaches the functions as explained above and that such functions are performed in connection with software performed by a computer equivalent to the apparatus of the claims (see Clavadetscher, page 31 for example teaching the system is a “simple 3D computer graphics environment” which is considered software operating on a computer and note for example Higgins specifically teaches this well known implementation type in paragraphs 0050-0055 and figure 1).  Therefore, the limitations of claims 8, 11 and 13-14 correspond to the limitations of claims 1, 4 and 6-7, respectively; thus the are rejected on the same grounds as claims 1, 4 and 6-7, respectively.
Regarding claims 15 and 19-20, the instant claims recite a “system” comprised of “one or more processors” and a “non-transitory computer-readable medium” with “instructions that, when executed by one or more processors” cause functions to be performed which correspond to the functions of the method of claims 1-2 and 5-7, respectively.  Higgins as modified by Clavadetscher teaches the functions as explained above and that such functions are performed in connection with software performed by a computer equivalent to the system of the claims (see Clavadetscher, page 31 for example teaching the system is a “simple 3D computer graphics environment” which is considered software operating on a computer and note for example Higgins specifically teaches this well-known implementation type in paragraphs 0050-0055 and figure 1).  Therefore, the limitations of claims 15 and 19-20 correspond to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, of U.S. Patent No. 9619917. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below and with reference to the following table.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 9619917
Pending Application 17067115
Claim 1. 
A method comprising:
providing tools for defining a scene comprising media objects in a multidimensional space; and

        providing a set of user interface tools for adjusting a region of focus for rendering the space from a particular location within a particular field of view, wherein the region of focus is modifiable, based at least in part on a set of depth of field parameters comprising at least one of a focus offset, a near focus, and a far focus, and further wherein at least one of the focus offset, the near focus and the far focus define a boundary of the region of focus, to adjust whether the media objects are rendered in focus.
Claim 9.
The method of claim 1, wherein the set of user interface tools for adjusting the region of focus comprises slider tools.

A method comprising:
providing a display area for displaying a scene comprising media objects in a media-editing application;
providing a camera user interface (UT) tool within the display area to represent a particular field of view from which to render the scene;

providing a tool comprising one or more sliders for receiving a command to modify one or more of a set of depth of field parameters of the camera UI tool, the set of depth of field parameters comprising at least one of a focus offset, a near focus, and a far focus;
        receiving the command via the one or more sliders to modify the one or more of the set of depth of field parameters of the camera UI tool; and
providing a tool for rendering a video of the scene, from a perspective of a virtual camera having the particular field of view, in which the focus behavior is modified in accordance with the command.


Thus it can be seen that claim 1 of the pending application is functionally equivalent to claim 9 of the conflicting patent as claim 9 of the conflicting patent already covers the concept of a camera UI tool and a tool for receiving a command to modify depth of field parameters using slider tools and providing a tool for rendering of the scene comprised of the set of user interface tools which are a tool for rendering video as the UI described is such a tool (note the claim language does not actually require any rendering of video but simply a tool for such an action). A thus claim 9 of the conflicting patent anticipates claim 1 such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1)).
Note that claims 8 and 15 correspond for the same reasons and a detailed matching of these claims is not repeated for the sake of brevity.
Regarding claims 6 and 7 (and corresponding similar claims).  The instant claims do not find corresponding analogs in the conflicting claim set.  However, claim 6 (and 13 and 19) is rejected as 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10803649 in view of Clavadetscher. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below and with reference to the following table.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 10803649
Pending Application 17067115
Claim 1. 
A method comprising:
providing a display area for displaying a scene comprising media objects in a media-editing application;
        providing a camera user interface (UI) tool within the display area to represent a particular field of view from which to render the scene;
        providing a tool for receiving a command to modify one or more of a set of depth of field parameters of the camera UI tool over a set duration, the set of depth of field parameters comprising at least one of: a focus offset, a near focus, and a far focus;
        
        receiving the command to modify the one or more of the set of depth of field parameters of the camera UI tool, the command comprising selection of a focus behavior for the particular field of view, a starting set of depth of field properties, a finishing set of depth of field parameters, and selection of the set duration for modifying the one or more of the set of depth of field parameters of the camera UI tool; and
providing a tool for rendering a video of the scene, from a perspective of a virtual camera having the particular field of view, in which the focus behavior is modified in accordance with the command for the set duration.

A method comprising:
providing a display area for displaying a scene comprising media objects in a media-editing application;
providing a camera user interface (UT) tool within the display area to represent a particular field of view from which to render the scene;
providing a tool comprising one or more sliders for receiving a command to modify one or more of a set of depth of field parameters of the camera UI tool, the set of depth of field parameters comprising at least one of a focus offset, a near focus, and a far focus;
        receiving the command via the one or more sliders to modify the one or more of the set of depth of field parameters of the camera UI tool; and





providing a tool for rendering a video of the scene, from a perspective of a virtual camera having the particular field of view, in which the focus behavior is modified in accordance with the command.


Thus it can be seen that claim 1 of the pending application is functionally equivalent to claim 1 of the conflicting patent while being more specific with regard to specifying a set duration of time and while requiring additional parameters, with the major difference being that the conflicting patent claim does not specifying the tool “comprising one or more sliders” for receiving the command.  Thus the instant claim then stands as a base device upon which the claimed invention can be seen as an improvement where user of sliders to enter parameters would provide a simple and effective way to enter numerical parameters.  In the same field of endeavor, Higgins as explained below and with reference to figure 8 of Higgins, teaches such use of sliders in a camera UI tool which is interactive.  Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to utilize such sliders as in Higgins to modify and enter camera parameter values and doing so would yield predictable results and result in an improved system.  The results would have been predictable because user of a slider in a GUI is well known and it would be used for the basic purpose of a slider and would lead to the improvement that is to allow a user to enter and visualize a numerical value while being able to ascertain a range of adjustment.  Similar reasoning applies to claims 8 and 15 as well.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, where the remaining limitations are seen in the conflicting patented claims. (MPEP 804 (2)(B)(1)).
Conflicting Patent 10803649
Pending Application 17067115
1
2, 9, 16
2
3,10, 17
3
4, 11
4
5, 12, 18
5
6,13,19

7, 14, 20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613       

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Higgins, Scott Clark. The moviemaker's workspace: towards a 3D environment for pre-visualization. Diss. Massachusetts Institute of Technology, 1994
        2 US PGPUB No. 2005/0091019